Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 02/24/2022, in which claims 1-20 are presented for the examination.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 02/28/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is being considered by the examiner.

Drawings
The drawings filed on 02/24/2022 are accepted by the examiner. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahaffey et al. (US 2011/0047033).

As per claim 1, 8, 15, Mahaffey discloses a device, comprising: one or more processors configured to: 
receive a request to perform a backup of a User Equipment ("UE"), wherein the request indicates a particular type of network over which the backup is not permitted ([0066], “Connection preferences may include only backing up while connected to the server via Wi-Fi or a cellular network where the device is not "roaming".”);
determine whether the UE is in a "lost" mode; output ([0066]-[0067]), when determining that the UE is not in the "lost" mode, a first instruction to the UE to perform the backup, wherein outputting the first instruction further includes instructing the UE that the UE is restricted from performing the backup via the particular type of network; and ([0066], “Connection preferences may include only backing up while connected to the server via Wi-Fi or a cellular network where the device is not "roaming".”);
output, when determining that the UE is in the "lost" mode, a second instruction to the UE to perform the backup, wherein outputting the first instruction further includes instructing the UE that the UE is permitted to perform the backup via the particular type of network ([0066]-[0067], [0116], “the server is configured so that a mobile network administrator is able to change security settings for a group of devices, an IT administrator is able to modify policy and remotely perform actions on the group, and a user is able to view backed up data from and remotely perform actions only on his or her mobile device.”, wherein remotely performing operation is interpreted as backup is performed over wireless network). 


As per claim 2, 9, 16, Mahaffey discloses the device of claim 1, wherein the UE is a first UE, wherein the one or more processors are further configured to: determine that the request was received from a second UE that has previously been authorized to request the backup of the first UE, wherein outputting the first or the second instruction is based on determining that the second UE is authorized to request the backup of the first UE  (Fig. 1, client 233 is interpreted as second UE as an authorized initiating device, [0038], mobile 101 is interpreted as first UE, which sends authorization request [0038], [0078] associated identifier).



As per claim 3, 10, Mahaffey discloses the device of claim 2, wherein the one or more processors are further configured to: receive a token from the second UE, wherein the token indicates that the second UE has been authorized to request the backup of the first UE ([0050], “When the server wishes for the mobile device to connect, it sends an SMS message to the device's phone number with an indication command and an authentication token that is known only to the server and mobile device 601.”).


As per claim 4, 11, 17, Mahaffey discloses the device of claim 2, wherein determining that the first UE is in the "lost" mode is based on receiving an instruction from the second UE to place the first UE in the "lost" mode ([0066]-[0067]).


As per claim 5, 12, 18, Mahaffey discloses the device of claim 1, wherein the UE is a first UE, wherein when determining that the first UE is in the "lost" mode, wherein the one or more processors are further configured to: output a notification to a second UE that the first UE is in the "lost" mode; and receive, in response to the notification, an indication from the second UE that the particular type of network is permissible for the backup based on the first UE being in the "lost" mode, wherein outputting the second instruction is further based on receiving the indication from the second UE  ([0066]-[0067], [0116], “the server is configured so that a mobile network administrator is able to change security settings for a group of devices, an IT administrator is able to modify policy and remotely perform actions on the group, and a user is able to view backed up data from and remotely perform actions only on his or her mobile device.”, wherein remotely performing operation is interpreted as backup is performed over wireless network, [0066], “Connection preferences may include only backing up while connected to the server via Wi-Fi or a cellular network where the device is not "roaming".”). 

As per claim 6, 13, 19, Mahaffey discloses the device of claim 1, wherein the particular type of network is indicated in a network backup policy, wherein outputting the second instruction to perform the backup via the particular type of network includes overriding the network backup policy  ([0116], “the server is configured so that a mobile network administrator is able to change security settings for a group of devices, an IT administrator is able to modify policy and remotely perform actions on the group, and a user is able to view backed up data from and remotely perform actions only on his or her mobile device.”, wherein the changing security setting to allow the backup remotely is considered as overriding the backup policy as claimed).


As per claim 7, 14, 20, Mahaffey discloses the device of claim 1, wherein outputting the first instruction or the second instruction includes outputting a silent notification to the UE via a silent notification service implemented by an operating system of the UE  ([0047], [0088]).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Tuck teaches a method in which the smart phone may be used to operate and/or control the remote computer, network or other information appliance.

Yu teaches a remote data backup method and a remote data backup system, which includes a data generating device which transmits data based on communication status, a data transmitting device which transmits the received data to outside, and a remote backup device which backs up the received data on real-time basis.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114